Citation Nr: 1532989	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  99-04 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS) as secondary to service-connected hypertension, including medications to treat hypertension.  

2.  Entitlement to an effective date prior to August 15, 2005, for the grant of a total disability rating based on individual unemployability (TDIU).  

3.  Entitlement to an effective date earlier than August 15, 2005, for the grant of Dependents Educational Assistance (DEA) benefits.  

4.  Entitlement to initial disability ratings for degenerative joint disease of the lower back greater than 10 percent from October 30, 1997, greater than 40 percent from August 23, 2005, and greater than 20 percent from November 16, 2009.  

5.  Entitlement to an effective date earlier than January 16, 2013 for the grant of service connection for radiculopathy of the left lower extremity

6.  Entitlement to an effective date earlier than January 16, 2013 for grant of service connection for radiculopathy of the right lower extremity.  

7.  Entitlement to an initial disability rating greater than 10 percent for radiculopathy of the right lower extremity.  

8.  Entitlement to an initial disability rating greater than 10 percent for radiculopathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to April 1972.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from January 2012 (CTS issue), July 2012 (TDIU and DEA issues), and May 2014 (lower back and radiculopathy issues) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2014, the Board remanded the CTS issue to the agency of original jurisdiction (or AOJ, which is the RO) for additional development.   That development completed, the issue has been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In December 2014, the AOJ received a statement from the Veteran's representative that the Veteran did not want to appear at any type of Board hearing.  Thus, any previous request for a Board hearing has been withdrawn.  See 38 C.F.R. § 20.704(e) (2014).  

All issues other than entitlement to service connection for CTS are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

CTS did not have onset during the Veteran's active service, was not caused by his active service, and was not caused and has not been aggravated by his service-connected hypertension or the medication used to treat his hypertension.  


CONCLUSION OF LAW

The criteria for service connection for CTS have not all been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Merits - CTS Service Connection

VA received the Veteran's claim of entitlement to service connection for CTS in February 2011.  His representative stated that he asserted the condition is connected to his service-connected disabilities and treatment for those disabilities.  She included VA treatment records and an article from MayoClinic.com.  

The VA treatment records document that the Veteran complained of hand numbness in April 2010.  December 2010 VA Electromyography Consult notes document a history of bilateral hand pain and numbness since last year and that the symptoms were equally distributed to both sides.  Interpretation of a nerve conduction study / electromyography results was that there was electrodiagnostic evidence of bilateral moderate, sensorimotor, primarily demyelinating median mononeuropathy at the wrist, consistent without evidence of ongoing denervation and that this was consistent with a diagnosis of carpal tunnel syndrome.  April 2011 VA treatment records documents the Veteran's report that he had carpal tunnel syndrome for ten years.

The Mayo Clinic website information includes a definition of CTS as well as causes and risk factors for CTS.  It states that the cause is pressure on the median nerve.  It explains that the pressure can stem from anything that reduces the space for the nerve in the carpal tunnel and lists possible causes as repetitive use injuries, physical characteristics of the individual, and other health conditions.  Under other health conditions are the following:  rheumatoid arthritis, certain hormonal disorders such as diabetes, thyroid disorders, and menopause, fluid retention due to pregnancy, or deposits of amyloid, an abnormal protein produced in bone marrow.  Risk factors are listed as overuse or strain in job tasks and hobbies.  Other risk factors are gender, heredity, and certain health conditions including some thyroid problems, diabetes, obesity, rheumatoid arthritis, end stage kidney disease, and pregnancy.  

Following receipt of that claim, the AOJ contacted the Veteran by telephone in April 2011 to clarify his claim.  The Veteran reported that he thinks his hypertension caused his CTS.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including organic diseases of the nervous system, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2014).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310(a), (b) (2014); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

Service treatment records do not mention hand numbness or pain or CTS and there is no evidence of CTS manifesting within one year of separation from active service.  The Veteran does not assert that it manifested during service or within the first decades after separation from service or that his active service directly caused it.  Hence, the preponderance of evidence is against granting service connection on a direct, including presumptive, basis.  

Review of the Veteran's VA treatment record provides no information as to the cause of his CTS or whether any condition aggravates it.  It is noted that an unrelated February 2002 addendum to a January 2002 orthopedic examination documents that the Veteran reported a history of left shoulder pain of eight to ten years duration and that he had numbness of his left elbow, arm, wrist, and hand.  There is no indication that this was related to his active service or to any service-connected condition.  

Neither the Mayo Clinic evidence nor the VA treatment records provide a nexus between the Veteran's active service, any presumptive period of manifestation, or to his service-connected hypertension or medication used to treat his hypertension.  

There is no indication whatsoever that any of his other service connected disabilities caused or have aggravated his CTS and there is no reason to discuss any other avenue of secondary service connection other than hypertension.  

VA provided examinations with regard to the CTS claim in November 2011 and in September 2014.  

The November 2011 examination report includes an acknowledgement that the Veteran has CTS.  In a medical history section, it is noted that the Veteran reported a fall and injury in 1981 of his right wrist and that he had symptoms of tingling and numbness form the mid 1980s.  After examining the Veteran and reviewing the claims file, the examiner provided a medical opinion that his CTS was not due to hypertension and that there was no association between hypertension and CTS.  

Following that examination, the issue came to the Board and in March 2014, the Board determined that a supplemental opinion to specifically address whether the CTS was aggravated by the hypertension or medications to treat the hypertension was necessary.  It therefore remanded the issue to the AOJ to obtain the opinion.  

The September 2014 examination report documents that the examiner examined the Veteran and reviewed the claims file.  The examiner provided a medical opinion that it is less likely than not that the Veteran's CTS is aggravated by his service-connected hypertension, to include medications he takes for hypertension.  She explained as follows:  "Review of the medical literature in UpToDate reveals that risk factors for CTS include hyperthyroidism and obesity, which the veteran has, but not hypertension.  There is no evidence that his medications, to include HCTZ and lisinopril, cause or exacerbate CTS."  

The Board finds the 2011 and 2014 opinions to be highly probative evidence against the Veteran's claim.  Although the rationale is brief, little else could or need be said.  Essentially, the Veteran has made a lay assertion that his CTS is due to his hypertension or medication used to treat his hypertension.  If there is not a basis in medicine for such causation or aggravation, which is what the examiners' opinions indicate, then any additional rationale would be superfluous (there is simply little to say on this issue).

The Veteran has argued that there is medical literature linking hypertension and lisinopril to CTS.  He has submitted, through his representative, documents downloaded from "eHealthMe Personalized health information & community" and "Healthline.com."  The eHealthMe information is no more than a report by individuals, not shown to have any expertise, regarding their experiences.  The submission begins with the following: 

Review:  Carpal tunnel syndrome is found among people who take Lisinopril, especially for people who are female, 60+ old, have been taking the drug for 2-5 years, also take medication Aspirin, and have Hypertension.  We study 93,260 people who have side effects while taking Lisinopril from FDA and social media.  Among them, 196 have Carpal tunnel syndrome.  Find out below who they are, why they have Carpal tunnel syndrome and more.  You are not alone: join a mobile support group for people who take Lisinopril and have Carpal tunnel syndrome.  

After listing a definition of CTS, the next statement is "On Oct. 29, 2014: 93,588 people reported to have side effects when taking Lisinopril.  Among the, 196 people (0.21%) have Carpal Tunnel Syndrome."

This information is afforded no probative weight as to showing that lisinopril or hypertension causes or aggravates CTS.  It is nothing more than a response from people who report taking the drug (making even the basis for submission of such "blog" lay evidence in this case to the Board unclear).  This is not evidence of causation or aggravation.  This should be clear from the document itself.  It is not evidence that the VA examiner was incorrect in stating that the medical literature did not show a link between hypertension or lisinopril and CTS.  Listing percentages of people who report medical conditions does not transform the information into medical literature.  The "studies" referred to in the article appear to be nothing more than surveys - there is no citation to any authority.  With readily available information on almost any subject through the many existing blogs, forums, and similar websites, it is likely that there is some comment as to relationships between most medications and a great number of personally observed side effects and statistics about co-incident facts, including other medical conditions.  Submitting such information cannot invalidate a medical opinion that includes reference to lack of medical literature on a relationship as such opinion necessarily depends on the expertise of the medical professional rendering it, including the determination as to what constitutes medical literature.  

The Healthline.com information includes a "What Causes Carpal Tunnel Syndrome" section.  This states that some of the most frequent conditions linked with CTS include the following:  diabetes, thyroid dysfunction, fluid retention from pregnancy or menopause, high blood pressure, and autoimmune disorders such as rheumatoid arthritis.  In a section for who is at risk for CTS, it is stated that certain conditions increase the risk for developing CTS and these include: diabetes, high blood pressure, and arthritis.  This page lists two sources, The Merck Manual Home Handbook and Campbell's Operative Orthopaedics.  

The Board has considered the Healthline evidence submitted but does not find it to show that the 2014 examiner's opinion is inadequate or to reduce the probative value of the examiner's opinion.  The examiner consulted a source, UpToDate.  The Board takes notice that this source cites to numerous medical research articles.  It is fair to say that the examiner's statement that hypertension and medications for hypertension is not shown by the literature to be related to CTS is not inaccurate.  That the Healthline article refers to two textbooks is not enough to find the examiner's statement inaccurate or inadequate.  The examiner is a medical professional and how such an individual reviews the medical literature, including the source she chooses for such review, is itself part of the required expertise.  An online reference to hypertension, chosen by a non-medical professional, that states that hypertension is a risk factor for CTS is simply insufficient to reduce the probative value of the medical professional's opinion.  

The Board has not rejected the Healthline article as non-probative.  Rather, the Board affords it less weight than the examiner's opinion.  Unlike the examiner, the individuals selecting the Healthline source do not have medical expertise and, the medical expert who did the research to provide the 2014 opinion did so from the perspective of an expert - someone who is more knowledgeable as to the relative value of medical literature sources.  

Also considered is the Veteran's opinion that his CTS is caused or aggravated by his hypertension or medications used to treat his hypertension.  The Veteran has not provided any indication that he has expertise in the causation or aggravation of medical conditions.  He is therefore considered to be a non-expert, or layperson, as to such matters.  

As to lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case. 

Although it is error to categorically reject a lay nexus opinion, not all questions of nexus are subject to lay opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case. In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id. 

In that earlier decision, the Federal Circuit stating as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer. Id. at n.4. 

Also of note is that the U.S. Court of Appeals for Veterans Claims (Court) has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a lay nexus opinion or diagnosis is competent evidence.

Here, whether hypertension or medication to treat hypertension caused or aggravate the Veteran's CTS is not something that can be determined by observation with one's senses.  Also, it is well known that extensive research by medical professionals and scientists is conducted to study the links between medical conditions and the unintended effects of medications.  This leads the Board to the conclusion that the question of interest in this case is a complex one and not amenable to the opinion of a lay person.  For these reasons, the Board concludes that the Veteran's opinion as to the cause or aggravation of his CTS is not competent evidence.  It is has clearly weak probative value, along will all other evidence in support of this claim. 

The Board thus finds that the most probative evidence of record are the 2011 and 2014 medical opinions.  

In summary, the preponderance of evidence shows that the Veteran's CTS did not have onset during service, was not caused by service, did not manifest within an applicable presumptive period, and was not caused or aggravated by his hypertension or the medications used to treat his hypertension.  Hence, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  VA provided adequate notice with regard to the CTS claim in a letter sent to the Veteran in April 2011.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  VA provided adequate examinations and obtained adequate opinions with regard to the CTS in November 2011 and September 2014, as discussed in the Merits section above.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


ORDER

Service connection for bilateral CTS is denied.  


REMAND

In March 2014, the Board granted the Veteran's appeal as to entitlement to service connection for degenerative joint disease of the lumbar spine and for below the knee amputation of the right leg.  

In a May 2014 rating decision, the AOJ implemented the Board's decision on the appeal.  In that rating decision, the AOJ granted service connection for degenerative disc disease of the lower back and assigned staged ratings of 10 percent from October 30, 1997, 40 percent from August 23, 2005, and 20 percent from November 16, 2009.  It granted service connection for radiculopathy of each lower extremity and assigned ratings of 10 percent for each disability, effective January 16, 2013.  It also granted service connection for below knee amputation on the right and assigned a 40 percent rating effective February 26, 2007.  

In December 2014, the AOJ received a notice of disagreement with the May 2014 rating decision (the Veteran's representative referred to the rating decisions as dated June 2, 2014 and June 25, 2014, the dates that the AOJ mailed the decision to the Veteran).  The representative stated as follows: 

The veteran wishes to appeal from these decisions and all issues arising out of such decisions to include entitlement to: disability ratings for degenerative disc disease of the lower back in excess of 10 percent from October 30. 1997. in excess of 40 percent from August 23, 2005, and in excess of 20 percent from November 16, 2009; a disability rating in excess of 10 percent for radiculopathy, right lower extremity; an effective date prior to January 16, 2013 for the grant of service-connected benefits for radiculopathy, right lower extremity; a disability rating in excess of 10 percent for radiculopathy, left lower extremity; an effective date prior to January 16, 2013 for the grant of service-connected benefits for radiculopathy, left lower extremity; an effective date prior to August 15, 2005 for the grant of a total disability rating based on individual unemployability (TDIU); and an effective date prior to August 15. 2005 for the grant of eligibility to Dependents' Educational Assistance under 38 U.S.C. chapter 35. 

The effective date issues for TDIU and DEA are already on appeal.  Review of the record does not show that the AOJ has issued a statement of the case as to the other appealed issues.  There is no indication that the disagreement has been resolved.  Hence, a remand is necessary to ensure that a statement of the case is provided to the Veteran and his representative.  See 38 U.S.C.A. § 7105(d) ; Manlincon v. West, 12 Vet. App. 238 (1999).

The Board finds it necessary to obtain a medical opinion as to the functional impairment prior to August 15, 2005, resulting from the Veteran's disabilities that were service connected during such period.  It also finds that the case must be referred to the Director, Compensation and Pension Service, for consideration of TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b), for that period.  A remand is necessary to accomplish these tasks.  The DEA effective date issue is inextricably intertwined with the TDIU effective date issue.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran and his representative a statement of the case in response to the December 2014 Notice of Disagreement with the May 2014 (notice provided in June 2014) decision as to the following:  (1)  entitlement to initial disability ratings for degenerative disc disease of the lower back in excess of 10 percent from October 30. 1997. in excess of 40 percent from August 23, 2005, and in excess of 20 percent from November 16, 2009;  (2) entitlement to an initial disability rating in excess of 10 percent for radiculopathy, right lower extremity; (3) entitlement to an effective date prior to January 16, 2013 for the grant of service-connected benefits for radiculopathy, right lower extremity; (4) entitlement to an initial disability rating in excess of 10 percent for radiculopathy, left lower extremity; and (5) entitlement to an effective date prior to January 16, 2013 for the grant of service-connected benefits for radiculopathy, left lower extremity.  Return those issues to the Board only if the Veteran perfects his appeal following issuance of the statement of the case.  

2.  Send a letter to the Veteran requesting that he provide evidence related to any workman's compensation claim or claims he filed in conjunction with his injury in the 1980s.  Inform him that if he does not have such evidence, he should complete a VA Form 21-4142 so that VA can request such evidence and provide him with blank copies of VA Form 21-4142.

3.  Ensure that the Veteran is scheduled for a VA examination.  The examiner must review the claims file in conjunction with the examination.  The examiner must interview the Veteran as to his functional limitations prior to 2005.  The examiner must provide a report of the examination that discusses the functional limitations, prior to August 15, 2005, that the Veteran had solely due to his service-connected low back, left ankle, left knee, left and right hip, and hypertension disabilities.  

4.  Then, the AOJ must submit the case to the Director, Compensation and Pension Services for extraschedular consideration for TDIU for any period for which the percentage requirements of 38 C.F.R. § 4.16(a) are not met.  In such submission to the Director, Compensation and Pension Service, the AOJ must include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  

5.  Then readjudicate the TDIU and DEA claims.  If any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the issues to Board, if otherwise in order.   

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


